Case 1:19-cv-02099-MSK-MEH Document 7-2 Filed 08/05/19 USDC Colorado Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-02099-MSK-MEH

   STRIKE 3 HOLDINGS, LLC,

                 Plaintiff,

   v.

   JOHN DOE subscriber assigned IP address
   76.120.69.219,

                 Defendant.

               [PROPOSED] ORDER ON MOTION FOR LEAVE TO SERVE
            THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

          THIS CAUSE came before the Court upon Plaintiff’s Motion for Leave to Serve a Third

   Party Subpoena Prior to a Rule 26(f) Conference (the “Motion”), and the Court being duly

   advised in the premises does hereby:

          FIND, ORDER AND ADJUDGE:

           1.        Plaintiff established that “good cause” exists for it to serve a third party subpoena

   on Comcast Cable (hereinafter the “ISP”). See e.g., Malibu Media, LLC v. John Does 1-27, No.

   CV 12-00406-REB-KMT, 2012 WL 629111, at *1 (D. Colo. Feb. 27, 2012); Strike 3 Holdings,

   LLC v. Doe, No. CV 3:17-1680 (CSH), 2017 WL 5001474 (D. Conn. Nov. 1, 2017).

           2.        Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to

   provide Plaintiff with the true name and address of the Defendant to whom the ISP assigned an

   IP address as set forth in the Complaint. Plaintiff shall attach to any such subpoena a copy of

   this Order.



                                                       1
Case 1:19-cv-02099-MSK-MEH Document 7-2 Filed 08/05/19 USDC Colorado Page 2 of 2




             3.     Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

   service provider that is identified in response to a subpoena as a provider of Internet services to

   one of the Defendants.

             4.     If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5), which

   states:

             the term “cable operator” means any person or group of persons

             (A) who provides cable service over a cable system and directly or through one
                 or more affiliates owns a significant interest in such cable system, or

             (B) who otherwise controls or is responsible for, through any arrangement, the
                 management and operation of such a cable system.

   it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

             A cable operator may disclose such [personal identifying] information if the
             disclosure is . . . made pursuant to a court order authorizing such disclosure, if the
             subscriber is notified of such order by the person to whom the order is directed.

   by sending a copy of this Order to the Defendant.

             5.     Plaintiff may only use the information disclosed in response to a Rule 45

   subpoena served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set

   forth in its Complaint.

             DONE AND ORDERED this ___ day of ________________, 201__.



                                            By: ____________________________________
                                                 UNITED STATES DISTRICT JUDGE




                                                       2
